Citation Nr: 0321212	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  02 09 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the residuals of a back 
and neck injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from July 1943 to February 
1946, including combat service in the Pacific theater of 
operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

In February 2003, the appellant had a hearing before the 
undersigned at the RO in San Antonio, Texas.  At that time, 
he submitted additional evidence.  Since he waived RO 
consideration of that evidence, it is not necessary to remand 
his case.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  The appellant is a veteran of combat.

2.  The appellant did not sustain back or neck injuries as a 
result of any active military duty incident.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for back 
and neck disabilities are not met.  38 U.S.C.A §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act (VCAA) and other applicable law.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in October 2001 setting forth the general 
requirements of the applicable law pertaining to the 
establishment of service connection.  The general advisement 
was reiterated in the Statement of the Case dated in May 
2002.  

In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in June 2001.  See 38 U.S.C.A § 5103(b) 
(Providing in substance that after advisement to the claimant 
under the VCAA of any information which was not previously 
provided, if such information or evidence is not received 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application).  The VCAA-notice letter explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. § 
5103A (a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  
The Board notes that according to the veteran's testimony, 
Dr. Vincent treated him in 1956.  Those records have not been 
requested.  However, VA's duty to obtain records only extends 
to relevant evidence.  Treatment records from 1956 would not 
be relevant to the pertinent issue in this case - which is 
whether the appellant's current disabilities are related to 
service.  The other evidence of record confirms that the 
appellant began treatment for the claimed disabilities in the 
1950s.  The Board does not dispute that fact, and records 
from Dr. Vincent would merely corroborate what is already 
known.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A (d).  The 
appellant was afforded a VA medical examination in March 
2002, conducted by a medical professional who reviewed the 
appellant's claims folder and rendered an opinion as to the 
etiology of the appellant's claimed disorders.  Further 
opinions are not needed in this case because there is 
sufficient medical evidence to decide the claim.

In this regard, during the February 2003 hearing, as well as 
in other pleadings, the appellant through his representative 
argued that because the March 2002 VA examination was 
authored by a physician's assistant, it was per force not 
probative of the issue under consideration.  Beyond this mere 
allegation, he has proffered no evidence to support this 
contention.  After the appellant raised this complaint, the 
RO referred his claims file to the VA Medical Center, and the 
record contains a further copy of the March 2002 VA 
examination with the hand-written notation by a physician 
indicating that he had read the report and discussed the case 
with the physician's assistant.  The physician reported that 
he agreed with the physician's assistant assessment.  The 
appellant now complains that physician never actually 
examined him, so the opinion is not competent.

The Board disagrees.  There is no valid reason to challenge 
the text of the March 2002 VA examination.  The physician's 
assistant is not a lay person, as argued by the 
representative, and not qualified to render a medical 
opinion.  To the contrary, a physician's assistant does have 
medical training, even though not to the level as a 
physician.  Regardless, the fact remains that in this case, a 
physician did concur with the opinion provided by the 
physician's assistant.  There is no legal requirement that a 
physician actually examine the claimant in order to offer an 
opinion.  In fact, VA routinely refers claims to physicians 
for etiology opinions without ordering examinations.  The 
physician in this case stated that he had discussed the case 
with the physician's assistant, so the concurrence was based 
on a discussion with the individual who had first-hand 
knowledge of the appellant's physical condition. 

The appropriate inquiry is whether the statutory duty to 
assist has been satisfied.  Fulfillment of the duty requires 
a thorough and contemporaneous medical examination, 
especially in cases where there exists ambiguities and 
uncertainties relative to the claimed disorder.  See Shipwash 
v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  See 
also 38 C.F.R. § 4.28 ["If a diagnosis is not supported by 
the findings on the examination report of if the report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."].  Here, as noted, the appellant's 
March 2002 VA examination was characterized by a claims 
folder review, personal interview of the appellant, and 
clinical testing.  Because the report responds to the inquiry 
in this case and there are no facial infirmities with the 
procedure under which it was undertaken or the facts reviewed 
by the examiner, the appellant's contention is without merit.     

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
appellant has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review. 

The Merits of the Claim

As noted, the appellant seeks service connection for a 
claimed back and neck injury.  Having carefully considered 
the appellant's claim in light of the record and the 
applicable law, the Board is of the opinion that the clear 
preponderance of the evidence is against the claim, and the 
appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  On the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Although the appellant has been diagnosed as having neck and 
back disorders, the clear preponderance of the competent 
evidence of record does not reveal that these disabilities 
are linked to any incident of his military service.  It is 
upon this basis that the claim is denied.

The appellant's essential premise is that while serving on a 
combat aircraft, and while assisting a fellow crewmember by 
pushing him upward into a gun turret, he strained his neck 
and back.  During the February 2003 hearing, the appellant 
reported that he was treated by service department medics 
after the incident, and was diagnosed as having a back and 
neck strain.  He further argues that the symptoms of this 
strain have been continuously present since that time.  

First, although the appellant is a veteran of combat and his 
account of the claimed in-service events is generally 
presumed credible, such a presumption does not extend to the 
questions of whether the appellant has the disorders in 
question and whether they are linked to service.  See 38 
U.S.C.A § 1154(b) (Providing in substance that in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran).  See also 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995) (Observing that 
38 U.S.C.A. § 1154(b) deals with the question whether a 
particular disease or injury was incurred or aggravated in 
service -- that is, what happened then - not the questions of 
either current disability or nexus to service, as to both of 
which competent medical evidence is generally required).   

The appellant's service medical records include a 
February 1946 report of physical examination prior to his 
release from active duty.  It was noted that in July 1945, 
the appellant had sustained a "head injury."  It was also 
noted that no hospitalization was required.  The appellant's 
musculoskeletal system was noted to be normal upon clinical 
examination.  

Upon his discharge in February 1946, the appellant sought 
service connection for what he described as a head injury.  
While he reported that this injury included frequent 
headaches, the appellant did not mention a neck or back 
injury.  By rating decision dated in March 1946, service 
connection was granted for a head injury with frequent 
headaches.  A 10 percent disability evaluation was assigned.

The appellant underwent a VA neuropsychiatric examination in 
June 1951.  His chief complaint was that of a recurring 
headache.  It was noted that the appellant offered no 
additional somatic complaints, and that he expressed the 
belief that his health was good.  As to the occurrence of the 
in-service injury, the appellant described a blow to the side 
of the head in 1945.  He informed the examiner that his head 
struck the side of the airplane in which he was riding.  The 
examiner noted that the appellant's "one subjective 
complaint," (his headaches) was not incapacitating, and 
there was no clinical supportive data for it.  (Italics 
added)).  
It was noted upon clinical examination that the appellant 
appeared to be in good health, and that the appellant had 
been working as a rancher.  The appellant's musculoskeletal 
system was noted to be "normal."    

The appellant's current claim arose by application received 
in March 2001.  He requested that his service-connected spine 
condition be re-evaluated, and indicated that such included a 
back condition.  In a letter received in March 2001, Arnold 
B. Vardiman, M.D., reported that he had treated the appellant 
for lumbar spondylosis and radiculopathy.  The appellant was 
noted to have been treated with epidural steroid injections.  
Dr. Vardiman did not render any opinion as to the etiology of 
the appellant's disorder.

In a May 1986 letter received in March 2001, Arvo Neidre, 
M.D., reported that he had seen the appellant the previous 
month.  Dr. Neidre reported that the appellant was then 
61 years old, and that he had a 28-year history of episodic 
back pain - or, since approximately 1958.  Dr. Neidre also 
noted that, over the previous two months, the appellant's 
back pain had worsened.  He attributed this worsening to the 
appellant's falling during the previous September on a 
slippery floor.  There was no mention in Dr. Neidre's report 
of any in-service incident.  In an April 1998 letter, 
Dr. Neidre also noted that the appellant had spinal stenosis 
with osteophyte formation in his lumbar spine.  He noted the 
appellant was participating in an exercise program, but that 
over the previous year, he began to have "neck pain and pain 
going down both his arms, especially after he put in fence 
posts" from working on a ranch.  A May 1998 letter from 
Robert Joyner, M.D., indicated that the appellant's neck pain 
started the prior September.

In a letter received in March 2001, Everett B. Vincent, D.C., 
reported that he had treated the appellant in 1956 for 
difficulty in his lumbar spine, and upper cervical region.  
Dr. Vincent reported that he had been retired since 1995.  In 
August 2001, medical records were received from the Myer 
Medical Clinic.  These records reflect, among other 
disorders, that the appellant was treated for degenerative 
disc disease, neck and back pain, since 1986. 

In March 2002, the appellant underwent a VA orthopedic 
examination.  The examiner reported that he had reviewed the 
appellant's claims folder.  The examiner noted that there was 
no mention of a neck or back injury, or residual thereof, on 
the appellant's claim submitted shortly after he separated 
from active service.  After clinical examination, the 
appellant was diagnosed as having degenerative disc disease 
of the cervical and lower thoracic lumbosacral spine.  The 
examiner opined that there was no evidence that would suggest 
that the appellant's current neck and lower back conditions 
were causally related to the appellant's in-service head 
injury.  


During the February 2003, travel board hearing, the appellant 
submitted several lay statements in support of his claim.  B. 
J. H. stated that she had married the appellant in June 1948, 
and that the appellant had informed her that he had back and 
neck problems which he received from injuries sustained in 
service.  N. E. W. stated that he had worked with the 
appellant for approximately 50 years, and that they were both 
teachers and administrators in a public school system.  
Mr. N. E. W. stated that the appellant had difficulty with a 
back problem that limited his physical activities from time 
to time.

In her statement, E. H. S. stated that it was her observation 
that the appellant had been bothered with constant back pain, 
which was the result of an accident which occurred in service 
during World War II.  She is identified as the appellant's 
sister.  

In a February 2003 letter John W. Meyer, M.D., stated that 
the appellant had had chronic low back problems for the 
previous 40 to 50 years following an injury he received 
during active military duty.  Dr. Meyer stated that his 
records indicated the appellant's back difficulties had begun 
since the early 1980's.  Dr. Meyer also stated that medical 
records from his practice prior to 1970 were unavailable to 
substantiate the claim, but that his personal knowledge was 
that the appellant had this disability for a longer period 
than indicated.  During the February 2003 hearing, the 
appellant related that he had been treated by Dr. Meyer's 
father beginning in approximately 1948 for a "slipped 
disc," but that no radiographic studies were then taken.  

As noted, the appellant's account of the in-service incident 
(i.e., that he pushed his fellow crewmember into position 
during a combat air mission and then strained his neck and 
back) is presumed credible.  However, the competent evidence 
of record contradicts the appellant's account of having had 
continuous symptoms of the disorder since the in-service 
incident.  

Applicable law provides that a veteran may establish service 
connection for a disorder for a chronic disease or for a 
disorder based upon continuity of symptoms.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).

Here, presuming the appellant's account of the in-service 
incident is true, his account of having had continuous 
symptoms (as well as those of B. J. H., N. E. W. and E. H. 
S.) is contradicted by the record.  More importantly, it is 
not shown that any of these individuals, or the appellant, 
for that matter, have the requisite medical knowledge or 
training to offer a probative opinion as to the etiology of 
his back/neck disorders.  In other words, their stated belief 
that such conditions were caused by his military service is 
not persuasive evidence.

The medical evidence dated most contemporaneously subsequent 
to the appellant's discharge from active duty reveals no 
evidence of continuous neck and back symptoms.  Indeed, in 
June 1951, a medical examiner specifically noted that the 
appellant's "one subjective complaint" was that of 
headaches, and clinical examination of the appellant's 
musculoskeletal system resulted in normal findings.  

Because the June 1951 medical examination was generated with 
a view towards ascertaining the then-present residuals of the 
appellant's disorder, including for the question of diagnosis 
and treatment of those residuals, it is most probative of the 
appellant's physical condition, as opposed to any lay reports 
generated during the course of the appellant's current claim 
for service connection.  See, e.g., Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).

Other medical evidence places the onset of the appellant's 
neck and back disorder at many years after his discharge from 
active duty, and after his employment as a rancher.  Dr. 
Neidre's May 1986 report indicates that the appellant began 
to have his symptoms 28 years earlier, or in 1958 - 
approximately 12 years after the appellant was discharged 
from active military duty.  Moreover, Dr. Neidre's letter 
also suggests that the appellant's neck pain was attributable 
to his work emplacing fence posts while working as a rancher.  

As to Dr. Vincent's report, received in March 2001, it 
indicates that he began treating the appellant in 1956 for 
neck pain - approximately 10 years after discharge from 
active service.  Although the physician reported the 
appellant's account of having been injured as reported [i.e., 
the development of the disorder, as opposed to the in-service 
incident which is presumed credible under 38 U.S.C.A § 
1154(b)], such an account relayed through the physician is 
not probative.  The mere transcription of the course of 
development of a disorder does not transform the information 
into competent medical evidence merely because the 
transcriber happens to be a medical professional.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993). 

The text of the VA examiner's report of March 2002 is 
particularly probative.  Examination of the opinion reveals 
that the examiner reviewed the appellant's claims folder in 
depth, including his service medical records, and conducted 
an interview of the appellant as well as clinical testing.  
The examiner's comment upon the lack of early complaint of 
head or neck injuries is particularly significant as it bears 
upon the lack of continuity of symptoms presented by the 
record.  As noted above, although the appellant's account of 
the in-service incident is presumed credible, the examiner's 
assignment of medical, as opposed to factual, significance 
upon the lack of early complaint or symptoms suggests that no 
medical basis exists for the linkage of the appellant's 
current disorders to the in-service incident.  Indeed, the 
lack of competent evidence of neck and back pain certainly 
bears upon the appellant's credibility as to continuous 
symptoms.  

The Board does not find the February 2003 report of Dr. Meyer 
probative.  While he indicates that he has treated the 
appellant since the early 1980's, and suggests that his 
recollection indicates an earlier treatment period, in view 
of the other competent medical evidence indicating an onset 
of the disorder at least 10 years after the appellant's 
discharge, Dr. Meyer's report adds little to this inquiry.

Similarly, the appellant's February 2003 report of being 
treated by Dr. Meyer's father, even when coupled with that of 
his son, is not probative in view of the other evidence of 
record.  Both the current Dr. Meyer, as well as the treatment 
afforded by his father, is non-specific as to the appellant's 
neck and back - there is no clinical evidence, recordations, 
or other supportive material which indicates the date of 
onset of the appellant's disorders or whether there was 
exhibited continuity of symptoms or treatment or any other 
information that would corroborate the appellant's account of 
having had continuous symptoms since his discharge from 
active duty.  

For these reasons, the Board concludes that the preponderance 
of the evidence is against the claim.  Even accepting that 
the appellant incurred an in-service injury as described, 
there is a lack of competent, persuasive evidence indicating 
that the current condition(s) are related to that injury.  
There is no benefit of the doubt that can be resolved in his 
favor, since the evidence is not an equipoise.  Rather, the 
evidence is overwhelming unfavorable to his claim.














	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the residuals of a back 
and neck injury is denied.


	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

